Citation Nr: 0609876
Decision Date: 04/05/06	Archive Date: 06/16/06

DOCKET NO. 04-15 644                        DATE APR 05 2006


On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's death.

2. Entitlement to accrued benefits.

3. Whether the veteran had qualifying service to establish basic legal entitlement to VA death pension benefits.

ATTORNEY FORTHE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who served on active duty in the Regular Philippine Army from October 1941 to December 1941 and from October 1945 to April 1946. The Service Department determined that he was in No Casualty Status from December 1941 to August 1945 and AWOL from August 1945 to October 1945. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Manila Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of whether the veteran had qualifying service to establish basic legal entitlement to VA death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran died in September 2001 at the age of 82; pulmonary tuberculosis (PTB), Category I was certified as the underlying cause of death.

2. PTB did not become manifest in service or within the three years thereafter; it was first shown by the medical evidence of record many years post-service and there is no competent evidence that links the veteran's PTB to service.

3. The veteran had not established service connection for any disability, and a service-connected disability is not shown to have contributed to cause his death.

4. The veteran did not have a claim pending with VA when he died.

- 2 



CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is not warranted.
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2. The basic legal criteria for establishing entitlement to accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R, §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is' necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.

- 3 



Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the appellant's claim for service connection for the cause of the veteran's death, she has been advised of VA's duties to notify and assist in the development of her claim. A June 2004 letter from the RO explained what the evidence needed to show to substantiate the claim. It advised appellant that V A was responsible for obtaining relevant records from any federal agency, and that VA would make- reasonable efforts to obtain records not held by a federal agency, but that it was appellant's responsibility to make sure that VA received all requested records not in the possession of a federal department or agency. It also advised her to submit any evidence in her possession pertaining to her claim. The August 2003 rating decision and a March 2004 statement of the case provided the text of applicable regulations and explained what the evidence showed and why the claim was denied.

While complete VCAA notice was not given prior to the rating on appeal, the appellant had ample opportunity to respond to the notice letter and the SOC and to supplement the record after notice was given. Although the appellant was not provided notice regarding criteria for rating the disabilities at issue and effective dates of awards (See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar., 2006) such notice would only be relevant if the benefit sought were being granted. She is not prejudiced by any technical notice deficiency that may have occurred along the way, and no further notice is required. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the RO has obtained the veteran's service medical records, along with available medical evidence. The appellant has not identified any additional evidence pertinent to this claim. As to any duty to provide a medical opinion, the Board finds that, in the absence of any relevant medical findings relating to the cause of the veteran's death (pulmonary tuberculosis) during service

- 4 



or for decades thereafter, with a normal chest X-ray as late as February 1965 (almost 19 years post-service), and with no competent evidence suggesting a link between such and service, the medical evidence currently of record is sufficient to make a decision on this appeal and there is no duty to provide a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). VA's assistance obligations are met. The veteran is not prejudiced by the Board's proceeding with appellate review. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As to whether the appellant is eligible for accrued benefits, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance in obtaining evidence. Such circumstances include, but are not limited to, the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility. 38 C.F.R. § 3.159(d)). The RO took appropriate steps to determine if the appellant is eligible for accrued benefits and no other development is warranted because the law, and not the evidence, is dispositive in this case. VA is not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 2002). Therefore, any deficiency in notice to the appellant as to the duty to assist, including the respective responsibilities of the parties for securing evidence, is harmless, non-prejudicial error. See also, Valiao v. Principi, 17 Vet. App. 229 (2003).

Any error in the sequence of events is not shown to have any effect on this case or to cause injury to the claimant. As such, the Board concludes that any such error is harmless and does not prohibit consideration of this matter on the merits. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Also, the enactment of the VCAA has no material effect on adjudication of the claim for accrued benefits. The law, not the evidence, controls the outcome (see Sabonis v. Brown, 6 Vet. App. 426 (1994)). In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one

- 5 



limited to statutory interpretation. See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

II. Factual Background

The veteran's service medical records do not show any diagnosis, treatment or symptoms of PTB or any other lung problem. On separation examination the lungs. were found to be normal.

February to March 1965 medical records from the Philippine Veteran's Memorial hospital show that the veteran was treated for cholecystitis with cholelithiasis and various intestinal problems. A February 1965 chest X-ray showed that the lungs
were within normal limits.

October 1998 medical records from Vicente L. Peralta Memorial Hospital show treatment for PTB.

With respect to the accrued benefits issue, the Board notes that, in August 1999, the veteran filed a claim for nonservice connected pension. In June 2000, the RO issued a letter denying this claim on the basis that the veteran did not have qualifying service for a nonservice connected pension and advising the veteran of his appeal rights. In January 15,2001 the veteran wrote a letter to the RO pertaining to his August 1999 claim. In February 2001, the RO sent the veteran a letter explaining if he disagreed with the RO's decision to deny nonservice connected pension he needed to file a Notice of Disagreement (NOD) within one year of the RO's original June 2000 decision.

April 2000 medical records from Bicol Regional Training and Teaching Hospital show treatment for moderately to far advanced PTB.

- 6 



The veteran's death certificate shows that he died on September 5, 2001. The underlying cause of death was PTB, Category I.

A May 2002 medical certificate from Dr. B, a municipal health officer, indicated that the veteran had been examined and treated at the Manito, Albany Health Unit in July 2001 for Moderate Bilateral PTB with Pneumonia, Category I.

III. Analysis

Service Connection for the Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute 'the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b). It is not sufficient to show that a service-connected disability casually shared in producing death; rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Service connection may be established for disability due to disease or injury that was incurred or aggravated in service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R.
§§ 3.303,3.304. Service connection for PTB may be established on a presumptive basis if such disease is shown to have been manifested to a compensable degree within three years following the veteran's discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of V A to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.

- 7 



When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

During his lifetime, the veteran did not establish service connection for any disability. The underlying cause of his death was PTB. Service medical records do not show any diagnosis of, or treatment for, pulmonary tuberculosis or any other lung condition, there is no medical evidence of record indicating that PTB became manifest within three years of service, and there is no competent opinion that links the veteran's fatal PTB to service. While the appellant may believe that PTB became manifest during service or within three years thereafter, as a layperson, her beliefs are not competent evidence of a medical diagnosis or nexus. "Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." See Espiritu v. Derwinski, 2 Vet. App. 492,494 (1992).

In summary, the veteran died in September 2001 at the age of 82 of pulmonary tuberculosis. There is no medical or laboratory evidence (see 38 C.F.R. § 3.374) of PTB during service or for many years thereafter and there is no competent evidence that links it to service. Service connection was not in effect for any disease or disability during the veteran's lifetime. Thus, a service-connected disability is not shown to have contributed to cause his death. Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for, the cause of his death.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 D.S.C.A. § 51 07(b}; see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

- 8 



Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1OOO( a). An application for accrued benefits must be filed within 1 year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death. See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). At the time the veteran died in September 2001 he did not have a claim pending with VA as he did not file a Notice of Disagreement within one year of the June 2000 denial of his claim for nonservice connected pension. As having a pending VA claim is a threshold legal criterion for establishing entitlement to accrued benefits, appellant's claim must be denied because of the absence of legal merit.

ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to accrued benefits is denied.

REMAND

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 2005), the Court noted that there appeared to be a conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3 .203 (a), which provides that a

- 9 



claimant may show service by submitting certain documents "without verification from the appropriate service department".

The Board's review of the file does not show that the appellant has been informed that she can substantiate her claim by presenting service department documents.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in relation to appellant's claim for death pension in accordance with 38 C.F.R. § 3.203(a) (2005) and Perela, supra, as well as 38 U.S.C.A. §§ 5102, 5103, and 5I03A (West 2002), and any other applicable legal precedent. Specifically, the RO should notify the appellant that she may show service by submitting certain documents (subject to the specifications of 38 C.F.R. § 3.203) "without verification from the appropriate service department".

2. Thereafter, the RO should readjudicate this claim in light of all evidence of record. Any service department documents should be considered under the provisions of 38 C.F.R. § 3.203(a). If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) reflecting consideration of the claim under 38 C.F.R. § 3.203(a). An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order. The Board intimates no opinion as to the

- 10 



ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 

	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


- 11 




